DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, claim 6 recites “wherein the at least two interrupted sound emitters are further configured to create voltages based on the detected ambient sound” which renders the claim indefinite since the claim is in contradiction to claim 1. More specifically, claim 1 states that only one of the plurality of sound emitters is interrupted while the other sound emitters remain uninterrupted. According to paragraph [0031] of the specification, the voltage appears to be generated “between wires 203 and 204 connected to the terminals of emitter 201.” Thus, it appears that the voltage is created by a single interrupted sound emitter based on detected ambient sound. In light of the specification and as best understood by the examiner, the voltage is interpreted as generated by a single interrupted sound emitter. Claims 13 and 20 are indefinite for similar reasons as claim 6 and are interpreted in a similar fashion. 
In addition, claims 6, 13, and 20 recites the limitation "the detected ambient sound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 are rejected for their dependencies on indefinite claims 6 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,082,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claims 5, 12 and 19 of the application and claims 1, 7 and 13 is that claims 5, 12 and 19 of the application recite “a sound controller configured to generate the plurality of sound emission signals” which is obvious since most, if not all, electronic audio devices have a controller to generate audio signals for playback. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakagawa et al. (US 2019/0104362), hereinafter referred to as Nakagawa.

Regarding claim 1, Nakagawa teaches a system (FIG. 1 sound reproducing apparatus 11) comprising: 
a plurality of sound emitters (para. [0074] and [0083]-[0084] the sound reproducing apparatus 11 includes a speaker unit 25 comprising speakers 51-1 through 51-n)1 configured to receive a plurality of sound emissions signals from a plurality of channels (para. [0091] each speaker 51-1 through 51-n is provided with a channel and receives an acoustic signal); 
a plurality of relay circuits (para. [0074] and [0081]-[0082] the sound reproducing apparatus 11 includes a switching unit 24 comprising switches 41-1 through 41-n)2 configured to control the plurality of sound emission signals (para. [0091]-[0095] the switches 41 controls the reception of the acoustic signals to their respective speakers), wherein one of the plurality of relay circuits (para. [0091]-[0095] one of the switches 41 that is in an open state) is configured to interrupt one of the plurality of sound emission signals (para. [0091]-[0095] an acoustic signal associated with a speaker 51 that is in connection with a switch in the open state) associated with one of the plurality of sound emitters (para. [0091]-[0095] a speaker 51 connected to a switch 41 that is put into the open state) while the other sound emissions signals (para. [0091]-[0095] the acoustic signals associated with the speakers 51 that are connected to switches 41 in the connected state) pass to the other corresponding plurality of sound emitters (para. [0091]-[0095] the connection states of n switches 41 are controlled such that the acoustic signal may be passed through to speaker 51 connected to a switch 41 in a connected state while preventing the acoustic signal to be received by speakers 51 connected to switch(s) 41 in the open state); and 
a sound controller (para. [0074] the sound reproducing apparatus 11 includes the signal processing unit 22 and the amplifier 23) configured to generate the plurality of sound emission signals (para. [0074]-[0076] and [0078]-[0081] the signal processing unit 22 and the amplifier 23 generates the acoustic signals).

Regarding claim 2, Nakagawa teaches the system of claim 1. 
Nakagawa further teaches wherein the plurality of sound emitters (para. [0083] speakers 51) are connected in a series chain configuration (FIG. 1 illustrates the speakers 51 connected in a series chain configuration).

Regarding claim 3, Nakagawa teaches the system of claim 2. 
Nakagawa further teaches wherein the plurality of sound emitters (para. [0083] speakers 51) are configured to receive each of the plurality of channels (para. [0091] each speaker 51 receives the acoustic signal via its associated channel) and each of the individual sound emitters (para. [0083] speaker 51) is configured to play one of the plurality of channels (para. [0091]-[0098] each speaker 51 is configured to playback the acoustic signal of its associated channel), such that each of the plurality of sound emitters (para. [0083] speaker 51) plays a different channel from its contiguous neighboring sound emitters in the series chain configuration (para. [0091]-[0098] each speaker 51 plays a different acoustic signal of its associated channel since each speaker 51 is connected to an associated channel and receives a different acoustic signal).

Regarding claim 4, Nakagawa teaches the system of claim 1. 
Nakagawa further teaches a signal controller (para. [0078] the acoustic characteristics correction unit 31) connected to the sound controller (para. [0078] the acoustic characteristics correction unit 31 is a part of the signal processing unit 22) and comprising a plurality of signal conditioners (para. [0116] the components of the acoustic characteristics correction unit 31 that performs the waveform equalization process on the acoustic signal) disposed in connection to the plurality of relays (FIG. 1 and para. [0116] the components of the acoustic characteristics correction unit 31 that performs the waveform equalization process on the acoustic signal is connected to the switches 41 since the signal processing unit 22 is connected to the switches 41).

Claims 8-11 and 15-18 are rejected for similar reasons as claims 1-4 since the system taught by Nakagawa performs the method steps stored in a non-transitory computer readable medium (para. [0342]-[0349]). 

Allowable Subject Matter
Claims 6-7, 13-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Speakers 51-1 through 51-n may be referred to as speakers 51 (para. [0085]).
        2 Switches 41-1 through 41-n may be referred to as switches 41 (para. [0085]).